DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/21/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 3-6, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park 20100203665 in view of Augusto 20100178018.

    PNG
    media_image1.png
    736
    956
    media_image1.png
    Greyscale


Regarding claims 1 and 18, fig. 19 of Park discloses an electronic apparatus comprising: an imaging device including/comprising: 
a semiconductor substrate 410 including a light receiving surface (top surface); 
a plurality of photoelectric conversion parts PD provided within the semiconductor substrate; and 
a plurality of reflection portions (as labeled by examiner above) provided on a side of the photoelectric conversion parts that is opposite from the light receiving surface; 

wherein the plurality of metal wirings are disposed in a same layer as the reflection plate, 

    PNG
    media_image2.png
    747
    765
    media_image2.png
    Greyscale

wherein for at least one of the reflection portions, the reflection plate and the metal wirings of the at least one reflection portion are each in contact with only a dielectric material (of par [0087] – a plurality of dielectric layers) in a cross-sectional view of the solid-state imaging device, 
wherein the reflection plate does not overlap with each of the plurality of metal wirings and each of the plurality of metal wirings do not overlap with one another in a depth direction of the solid-state imaging device, and 
wherein at least one side of each of the metal wirings and the reflection plate are each disposed at a same distance, when measured in a same direction (vertical down direction), from an edge (bottom surface) of the semiconductor substrate.

However, FIG. 2 of Augusto discloses is a schematic cross section of multiple pixels in a sensor matrix, showing a semiconductor substrate (100), a pixel region (102) which comprises a photo-diode (101), several metal levels (111) and several inter-metal dielectric layers (112) which typically are silicon oxide.
In view of such teaching, it would have been obvious to form a device of Park comprising wherein the dielectric layers material is a same material such as silicon oxide such as taught by Augusto in order to use dielectrics with a low permeability to obtain the desired time constant of RC for the device.

Regarding claim 14 (see rejection of claim 1 above), Park and Augusto disclose a method of manufacturing a solid-state imaging device, the method comprising: providing a semiconductor substrate having a light receiving surface and a plurality of photoelectric conversion parts within the semiconductor substrate; and providing a plurality of reflection portions on a side of the photoelectric conversion parts that is opposite from the light receiving surface; wherein each of the reflection 

Regarding claim 3, Park discloses wherein the reflection plate is a secondary set of metal wirings (because it is made of metal - see abstract - removing portions of the metal to form a reflection pattern).

Regarding claim 4, Park discloses wherein at least one of the plurality of metal wirings includes a portion having a first film thickness (the top 2/3 portion) and a portion (bottom 1/3 portion) having a second film thickness that is smaller than the first film thickness.

Regarding claim 5, Park discloses wherein the reflection plate is one of the first film thickness and the second film thickness (because the thickness of the reflection plate includes both the first film thickness and the second film thickness). 

Regarding claim 6, fig. 19 of Park discloses wherein at least one of the plurality of metal wirings (divided into center part and edge parts) has a center part having the first film thickness (as the whole part has both top 2/3 thickness and bottom 1/3 thickness to make a whole thickness) and edge parts 

Regarding claim 10, fig. 19 of Park appears to disclose wherein each metal wiring in the plurality of metal wirings has a same size and a same shape, and wherein each metal wiring in the secondary set of metal wirings has the same shape and the same size. Furthermore, it would have been obvious to form a device wherein each metal wiring in the plurality of metal wirings has a same size and a same shape, and wherein each metal wiring in the secondary set of metal wirings has the same shape and the same size in order to same process steps such masking and circuit design and photolithography and etching technology to ensure ease of fabrication.

Regarding claims 11-13, Park disclose claim 1, but does not disclose wherein a cross section of at least one of the plurality of metal wirings has a triangular shape, wherein a cross section of at least one of the plurality of metal wirings has a trapezoid shape, wherein the trapezoid shape has curved side surfaces.
However, the difference between the claimed invention and the Park device is the shape of the metal wirings.
Although the Park device does not teach the exact shape as that claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support. In re Dailey, 149 USPQ 47 (CCPA1976). It appears that these changes produce no functional differences and therefore would have been obvious.

Regarding claim 15, fig. 4 of Park discloses wherein sides of the metal wirings that are adjacent to sides of the reflection plate are not parallel to the sides of the reflection plate (vertical sides of one are not parallel to horizontal sides other).

Regarding claim 16, Park discloses wherein each of the reflection portions includes a reflection plate and a plurality of metal wirings (see rejection of claim 1 above), and wherein at least one of the plurality of metal wirings has a center part having a first film thickness and edge parts having a second film thickness that is smaller than the first film thickness, the center part being between the edge parts (see rejection of claim 6).

Regarding claim 19, Park discloses wherein the electronic apparatus further comprises a signal processing unit (transistors – par [0051]), the signal processing unit configured to perform signal processing on an image signal output from the solid-state imaging device.

Regarding claim 20, fig. 19 of Park discloses wherein a height of the reflection plate is in a first direction (the left side height of the reflection plate in the up the page direction y-direction) in the same layer, and each of the plurality of metal wirings are disposed in a second direction (across the page x-direction) and the plurality of metal wirings do not exceed the height in the first direction, wherein the second direction is perpendicular to the first direction.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VONGSAVANH SENGDARA/
Primary Examiner, Art Unit 2829